—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (George, J.), rendered April 4, 1994, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly found that the People had made the requisite prima facie showing that the defense was using its peremptory challenges in an impermissibly discriminatory manner (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263; People v Stiff, 206 AD2d 235, cert denied 516 US 832). Moreover, we find no basis for disturbing the determination of the trial court, which is given great deference on appeal, that the explanations proffered by defense counsel, although facially race-neutral, were merely pretextual (see, Hernandez v New York, 500 US 352; People v Jones, 204 AD2d 485; People v Mondello, 191 AD2d 462, 463).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit.
Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.